Case 1:02-cr-00133-SPW Document 326 Filed 04/15/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BILLINGS DIVISION
UNITED STATES OF AMERICA, Cause No. CR 02-133-BLG-SPW
Plaintiff,
ORDER
VS.
JACKSON BRYANT BAUGUS,
Defendant.

 

 

Defendant Jackson Bryant Baugus moves the Court to reduce his sentence
under 18 U.S.C. § 3582(c)(1)(A).

Baugus contests the evidence supporting his conviction. See Mot. Ex. (Doc.
321-1) at 4, 6-7. A motion under § 3582(c)(1)(A) is not an appropriate vehicle for
relitigating the facts underlying his case.

Baugus meets part of the criteria for a reduction. See U.S.S.G. § 1B1.13
cmt. n.1(B)(i), (iii) (Nov. 1, 2018). The partial record attached to his motion, see
Mot. Ex. (Doc. 321-1) at 10, does not support a finding that he is “experiencing a
serious deterioration in physical . . . health because of the aging process.” Jd. cmt.
n.1(B)(ii). In addition, particularly in view of the nature of the offenses of

conviction, the Court does not have sufficient information to find he “is not a
Case 1:02-cr-00133-SPW Document 326 Filed 04/15/20 Page 2 of 2

danger to the safety of any other person or to the community, as provided in 18
U.S.C. § 3142(g).” His age alone is not enough to demonstrate that he is not a
danger. Unlike other offenders who commit offenses when they are young and
then “age out” of criminal behavior, Baugus did not. He committed the offenses of
conviction at the age of 58, when he was also not in the best of physical health.
See Presentence Report (Doc. 104-2) 9§ 123-127.

Finally, despite Baugus’ report that he applied for compassionate release,
see Mot. (Doc. 321) at 1, the United States reports that Baugus did not apply for

compassionate release. See Resp. Ex. (Doc. 325-1) at 1. He must do so.

Accordingly, IT IS ORDERED that Baugus’s motion to reduce the sentence
(Doc. 321) is DENIED.

see
DATED this _/5 day of April, 2020.

Susan P. Watters
United States District Court
